— Appeal by the defendant, as limited by his motion, from a sentence of the County Court, Suffolk County (Hudson, J.), imposed September 22, 2009, on the ground that the sentence was excessive.
Ordered that the sentence is affirmed.
The defendant’s valid waiver of his right to appeal precludes review of his contention that the sentence imposed was excessive (see People v Hidalgo, 91 NY2d 733, 734 [1998]; People v Seaberg, 74 NY2d 1, 11 [1989]). Eng, EJ., Balkin, Dickerson, Chambers and Hinds-Radix, JJ., concur.